Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-16-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 7-12 are pending in this action. Claims 1-6 are cancelled.

Response to Amendment
The amendment filed on 05-16-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended abstract and drawings per objection to expedite allowance of instant application. Applicant has amended abstract and drawing per objection, therefore objection to abstract and drawing is withdrawn.

The office action mailed on 03-28-2022 was an Ex Parte Quale Action. Applicant has amended abstract and drawings  per objection to expedite allowance of instant application. Applicant arguments filed on 05-16-2022, under remark regarding allowable limitations “the digital input code is converted from input video data, and provided to the digital-to-analog converter that generates RGB drive currents for a laser scanning type image display apparatus driven by the laser drive apparatus, wherein the output currents from the plurality of current sources are weighted in accordance with bits of the digital input code, wherein a ratio of each of the output currents from each of the plurality of current sources to a load capacity of a driver having each of the current mirror circuits is identical for all the bits corresponding to each of the plurality of current sources, and wherein the plurality of current mirror circuits is configured to distribute load capacity of the driver circuit” are persuasive; as after further extensive search and consideration,  independent claims 7, 8, 11 and 12 does overcome all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, as they fails to recite or disclose  as well as  suggest all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations in inverted comas recited above; which puts application number 17281451 in condition for allowance. 

 Further, Examiner extensive search provided three new prior art, the prior art of Downey Fergus John (US-9136866-B2); van de Plassche Rudy J (US-4573005-A) and Hallgren Robert (US-4683458-A) teaches about laser diode driving using digital to analog converter, digital code input and mirror circuit to achieve output current needed; however, none of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB do not teach “the digital input code is converted from input video data, and provided to the digital-to-analog converter that generates RGB drive currents for a laser scanning type image display apparatus driven by the laser drive apparatus, wherein the output currents from the plurality of current sources are weighted in accordance with bits of the digital input code, wherein a ratio of each of the output currents from each of the plurality of current sources to a load capacity of a driver having each of the current mirror circuits is identical for all the bits corresponding to each of the plurality of current sources, and wherein the plurality of current mirror circuits is configured to distribute load capacity of the driver circuit“.

Allowable Subject Matter
Claims 7-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The office action mailed on 03-28-2022 was an Ex Parte Quale Action. Applicant has amended abstract and drawing per objection to expedite allowance of instant application.
Applicant’s arguments filed on 05-16-2022 are convincing. As argued by applicant in remarks under claim rejection page 2, paragraphs 4 and  7; and after further extensive search and consideration, all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the digital input code is converted from input video data, and provided to the digital-to-analog converter that generates RGB drive currents for a laser scanning type image display apparatus driven by the laser drive apparatus, wherein the output currents from the plurality of current sources are weighted in accordance with bits of the digital input code, wherein a ratio of each of the output currents from each of the plurality of current sources to a load capacity of a driver having each of the current mirror circuits is identical for all the bits corresponding to each of the plurality of current sources, and wherein the plurality of current mirror circuits is configured to distribute load capacity of the driver circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-16-2022